EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Guth on 3/17/22. The application has been amended as follows:

In claim 2, line 1, “case slider” has been replaced with -- clip slider --
In claim 3, line 1, “clip comprised” has been replaced with -- clip comprises --
In claim 7, line 3, “receive adapted” has been replaced with -- receiver adapted --
In claim 12, line 1, “case slider” has been replaced with -- clip slider --
In claim 13, line 1, “clip comprised” has been replaced with -- clip comprises --
In claim 17, line 3, “receive adapted” has been replaced with -- receiver adapted --

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Many of the references of record disclose a strap coupled at one end to a main case/structure and at a second end to a slider of sorts. None of references of record teach a case clip along which that slider slides or the slider being a clip slider.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        3/21/22